435 F.2d 172
Isiah TATE, Plaintiff-Appellant,v.A/B SVENSKA AMERIKA LINEIN, Defendant-Third PartyPlaintiff-Appellee, v. STRACHAN SHIPPING COMPANY,Third-Party Defendant-Appellee, AmericanMutual Liability InsuranceCompany, Intervenor.
No. 30101 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431

F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Dec. 7, 1970, Rehearing Denied Jan. 13, 1971.
Steven R. Plotkin, Owen J. Bradley, New Orleans, La., for plaintiff-appellant.
McClendon & McClendon, Stuart A. McClendon, Metairie, La., for third party defendant Strachan Shipping Company.
Benjamin W. Yancey, Joe M. Inabnett, New Orleans, La., for defendant-appellees; Terriberry, Carroll, Yancey & Farrell, New Orleans, La., of counsel.
Appeal from the United States District Court for the Eastern District of Louisiana; Edward Thaxter Gignoux (designated to sit).
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966